DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are pending and have been examined.

Claim Objections
Claim 11 is objected to because of the following informalities: the “analyzing… a first node form the one or more nodes ;” which should be “…more nodes;…”  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 9-14, 16-18, 20, 23-26 of U.S. Patent No. 11087410. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader than the instant claims.

35 USC § 101 Analysis
Regarding 35 USC 101:
Claim 11 recites the following:
A computer-implemented method for implementing a virtual agent to facilitate user interaction with an electronic form, the method comprising:
identifying, by a completion graph parser executed on a computing device, one or more nodes of a completion graph corresponding to a topic for the electronic form;
analyzing, by a query object creator executed on the computing device, a first node from the one or more nodes ;
assigning, by the query object creator, the first node as a first property of a query object related to the topic;
mapping, by a natural language synthesis engine executed on the computing device, the first property of the query object related to the topic to a first natural language question;
communicating the first natural language question to a user;
receiving, by a natural language analysis engine executed on the computing device, user input from the user in response to communicating the first natural language question;
analyzing, by a natural language analysis engine, the user input to identify a characteristic that maps to the first property of the query object related to the topic based on the user input;
modifying, by a runner interface executed on the computing device, the query object related to the topic based on the characteristic of the user;
updating the completion graph based on the modified query object;
analyzing the updated completion graph to determine whether the updated completion graph is complete,
mapping a result of the updated completion graph to a natural language statement when the runner interface determines the updated completion graph is complete; and
instructing the user interface to communicate the natural language statement to the user when the runner interface determines the updated completion graph is complete.

The above (bold) steps could be considered abstract under Certain Method of Organizing Human Activity, when giving the claims their broadest reasonable interpretation (e.g. electronic form would encompass a tax return and a user a tax payer).  However, the other steps and use of the natural language analysis engine, provide both a practical application and significantly more in combination.  Therefore, the claims are determined to meet 35 USC 101 requirements as being statutory.
Independent Claim 1 and dependent claims 2-10 and 12-18 for similar reasons are also considered to be statutory under 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has “A system for implementing a virtual agent to facilitate user interaction with an electronic form, comprising: … a completion graph parser… to identify one or more nodes of a completion graph corresponding to a topic for the electronic form…” where there is no teaching of a generic “electronic form” performing various functions.  
From Applicant’s disclosure:
“As used in this application, a "user," "preparer" or "taxpayer'' includes, but is not limited to, a person preparing a tax return using tax return preparation software. The "user," "preparer'' or "taxpayer" may or may not be obligated to file the tax return. As used in this application, a "previous tax return" or "prior tax return" includes, but is not limited to, a tax return (in electronic or hard copy form) for a year before the current tax year. As used in this application, "tax data" includes, but is not limited to, information that may affect a user's income tax burden, including but not limited to, information typically included in a tax return. The term "tax data," as used in this application, also includes, but is not limited to, partially or fully completed tax forms (electronic, hard copy and images thereof) that include information typically included in a tax return. As used in this application, "tax document" includes, but is not limited to, physical documents containing tax data, and images thereof.” [0033]
Therefore tax return or tax forms are taught in the original description, not the broader electronic form (actually, electronic form is a species of tax form as taught).  Also, Fig. 9, ref. 102 where the various components are part of a “Virtual Tax Agent System,” therefore specific to a tax system and not a generic electronic form system.  Claim 11 has a similar problem.
Claims 2-10 and 12-18 are further rejected as they depend from their respective independent claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has “instruct the user interface…” where there is no antecedence for the user interface.  Claim 11 has a similar problem.
Claim 1 has “A system for implementing a virtual agent to facilitate user interaction with an electronic form, comprising:..” where “electronic form” is indefinite.  
From MPEP 2173.04…
“Breadth of a claim is not to be equated with indefiniteness. In reMiller, 441 F.2d 689, 169 USPQ 597 (CCPA 1971); In re Gardner, 427 F.2d 786, 788, 166 USPQ 138, 140 (CCPA 1970) ("Breadth is not indefiniteness."). A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined. But a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. For example, a genus claim that covers multiple species is broad, but is not indefinite because of its breadth, which is otherwise clear. But a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim).”
An “electronic form” is a genus that would include species of electronic forms.  This could include tax forms, contracts, medical forms, undefined templates and forms of all kinds, etc.  It is indefinite, therefore, as to what species are covered by “electronic form” as there is no teaching or definition in the disclosure as to what this encompasses.  Claim 11 has a similar problem.
Claims 2-10 and 12-18 are further rejected as they depend from their respective independent claim.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2013/0304758 to Gruber et al.
Regarding claims 1 and 11
(claim 11)  A computer-implemented method for implementing a virtual agent to facilitate user interaction with an electronic form, the method comprising:
identifying, by a completion graph parser executed on a computing device, one or more nodes of a completion graph corresponding to a topic for the electronic form;

From Applicant’s disclosure on “completion graph”…

“The completion graph 12 and the tax calculation graph 14 represent data structures that can be constructed in the form of a tree. FIG. 11 illustrates a completion graph 12 in the form of a tree with nodes 20 and arcs 22 representing a basic or general version of a completion graph 12 for the topic of determining whether a child qualifies as a dependent for federal income tax purposes…” [0057]

Therefore a completion graph is a graph of a decision or logic tree.}

Gruber et al. teaches:
Answers to questions using forms…
“The embodiments disclosed herein provide methods, systems, computer readable storage medium and user interfaces for a digital assistant to crowd source assistance or information from one or more external information sources (so-called "crowd sourcing information sources" or "CS information sources"), and generate a response to a user request based on the crowd sourced information or assistance. These external information sources, for example, include expert information services, general information sources, and forums where answers to questions are provided in structured, semistructured, and unstructured forms by members of the public. In addition, crowd sourced information and answers can be stored, e.g., in a crowd-sourced knowledge base, in a manner that facilitates searching based on natural language queries or structured queries derived from subsequent user requests.” [0005]



Identifying task flow with steps and parameters (nodes)…
“FIG. 1 is a block diagram of an operating environment 100 of a digital assistant according to some embodiments. The terms "digital assistant," "virtual assistant," "intelligent automated assistant," or "automatic digital assistant," refer to any information processing system that interprets natural language input in spoken and/or textual form to infer user intent, and performs actions based on the inferred user intent. For example, to act on a inferred user intent, the system can perform one or more of the following: identifying a task flow with steps and parameters designed to accomplish the inferred user intent, inputting specific requirements from the inferred user intent into the task flow; executing the task flow by invoking programs, methods, services, APIs, or the like; and generating output responses to the user in an audible (e.g. speech), textual, and/or visual form.” [0035]

Where parameter represented by property node…
“In some embodiments, the natural language processing is based on an ontology 360. The ontology 360 is a hierarchical structure containing many nodes, each node representing either an "actionable intent" or a "property" relevant to one or more of the "actionable intents" or other "properties". As noted above, an "actionable intent" represents a task that the digital assistant is capable of performing, i.e., it is "actionable" or can be acted on. A "property" represents a parameter associated with an actionable intent, a domain concept or entity, or a sub-aspect of another property. A linkage between an actionable intent node and a property node in the ontology 360 defines how a parameter represented by the property node pertains to the task represented by the actionable intent node.” [0074]

Extracting (parsing) information from properties (nodes)…
“In some embodiments, the query generation component 504 may pass at least some of the domains and properties that were activated during natural language processing process of the user request to a CS information source that is capable of extracting information embedded in one or more partially completed structured queries representing those domains and properties. The CS information source can use the information extracted from the partially completed structured queries to decide which contributor should receive the natural language or structured crowd sourcing queries generated by the query generation module 604. In some embodiments, the CS information source can also use the extracted information to provide answers to follow-up questions that a contributor may ask regarding the crowd sourcing queries.” [0149]

Fig. 3C is example of “completion graph” where 360 is “ontology” and “Restaurant Reservation” is an example of a topic...


    PNG
    media_image1.png
    228
    495
    media_image1.png
    Greyscale



	
analyzing, by a query object creator executed on the computing device, a first node from the one or more nodes ;

Query (analyzing by search) nodes…
“In addition, in some embodiments, the query generation components may also use the ontology (e.g., the hierarchy of nodes and sub-nodes) of the "restaurant" property to formulate a query such as "What kind of cuisine is Caipirinha?" When a reply is received for this query and the digital assistant finds out that "Caipirinha" is a type of alcoholic drink found in South America, then, the digital assistant will be able to focus its search for restaurants that serve South American cuisine and alcoholic beverages, and finally find an answer to the user's original question.” [0148]

Where query generation includes a  query generation module (query object creator)…
“FIG. 5 is a block diagram of an example information crowd sourcing module (e.g., the crowd sourcing module 342 shown in FIGS. 3A-3B and later in FIG. 7) in accordance with some embodiments. As shown in FIG. 5, the crowd sourcing module 342 includes an information source selection module 502, a query generation module 504, an answer monitoring module 506, an answer integration module 508, and a response generation module 510. In some embodiments, the crowd sourcing module 342 also includes knowledge building module 512 to build and maintain the crowd-sourced knowledge base based on the crowd sourced information.” [0112]

assigning, by the query object creator, the first node as a first property of a query object related to the topic;

Use (assign) restaurant of nodes as a property (topic) by query generation components…
“In addition, in some embodiments, the query generation components may also use the ontology (e.g., the hierarchy of nodes and sub-nodes) of the "restaurant" property to formulate a query such as "What kind of cuisine is Caipirinha?" When a reply is received for this query and the digital assistant finds out that "Caipirinha" is a type of alcoholic drink found in South America, then, the digital assistant will be able to focus its search for restaurants that serve South American cuisine and alcoholic beverages, and finally find an answer to the user's original question.” [0148]

mapping, by a natural language synthesis engine executed on the computing device, the first property of the query object related to the topic to a first natural language question;

Stores names of entities in vocabulary index (therefore maps) where natural language processor refers to property (topic)…
“In some embodiments, the digital assistant also stores names of specific entities in the vocabulary index 344, so that when one of these names is detected in the user request, the natural language processor 332 will be able to recognize that the name refers to a specific instance of a property or sub-property in the ontology. In some embodiments, the names of specific entities are names of businesses, restaurants, people, movies, and the like. In some embodiments, the digital assistant can search and identify specific entity names from other data sources, such as the user's address book, a movies database, a musicians database, and/or a restaurant database. In some embodiments, when the natural language processor 332 identifies that a word in the token sequence is a name of a specific entity (such as a name in the user's address book), that word is given additional significance in selecting the actionable intent within the ontology for the user request.” [0082]

Fig. 3B, ref. 332 and “Natural Language Processing Module”…


    PNG
    media_image2.png
    110
    369
    media_image2.png
    Greyscale


Another example of natural language variants to identify similar questions (therefore mapping topic to natural language question)…
“In some embodiments, the query generation module can generate queries that are natural language variants of the user request. For example, suppose the user said, "Teach me how to cook lobsters." The query generation module may generate natural language queries such as "How to cook lobsters?" "Lobster cooking tips" "Got an easy lobster recipe?" The crowd sourcing module can use the natural language variants to identify similar questions that have already been asked and answered in the past in various occasions. For example, instead of or in addition to issuing a fresh query generated from the user request to the various CS information sources, the information crowd sourcing module can search on FAQ bulletins, message boards, public forums, and the crowd-source knowledge base for similar or equivalent questions, and use the answers to those similar or equivalent questions to help with formulating a response to the user request.” [0140]

communicating the first natural language question to a user;

Elicits (communicating) additional input (question) using natural language dialogue…
“In some embodiments, the DA client module 264 selectively provides information (e.g., user data 266) stored on the user device 104 in response to requests from the digital assistant server. In some embodiments, the digital assistant client module 264 also elicits additional input from the user via a natural language dialogue or other user interfaces upon request by the digital assistant server 106. The digital assistant client module 264 passes the additional input to the digital assistant server 106 to help the digital assistant server 106 in intent inference and/or fulfillment of the user's intent expressed in the user request.” [0055]

receiving, by a natural language analysis engine executed on the computing device, user input from the user in response to communicating the first natural language question;

Obtain user input….
“As shown in FIG. 3B, in some embodiments, the I/O processing module 328 interacts with the user through the I/O devices 316 in FIG. 3A or with a user device (e.g., a user device 104 in FIG. 1) through the network communications interface 308 in FIG. 3A to obtain user input (e.g., a speech input) and to provide responses to the user input. The I/O processing module 328 optionally obtains context information associated with the user input from the user device, along with or shortly after the receipt of the user input. The context information includes user-specific data, vocabulary, and/or preferences relevant to the user input. In some embodiments, the context information also includes software and hardware states of the device (e.g., the user device 104 in FIG. 1) at the time the user request is received, and/or information related to the surrounding environment of the user at the time that the user request was received. In some embodiments, the I/O processing module 328 also sends follow-up questions to, and receives answers from, the user regarding the user request. When a user request is received by the I/O processing module 328 and the user request contains a speech input, the I/O processing module 328 forwards the speech input to the speech-to-text (STT) processing module 330 for speech-to-text conversions.” [0069]

analyzing, by a natural language analysis engine, the user input to identify a characteristic that maps to the first property of the query object related to the topic based on the user input;

Fig. 3B, ref. 332 and 360 teaches natural language module and ontology (therefore nodes and parameters (properties).

Natural language processing based (maps to) ontology…
“In some embodiments, the natural language processing is based on an ontology 360. The ontology 360 is a hierarchical structure containing many nodes, each node representing either an "actionable intent" or a "property" relevant to one or more of the "actionable intents" or other "properties". As noted above, an "actionable intent" represents a task that the digital assistant is capable of performing, i.e., it is "actionable" or can be acted on. A "property" represents a parameter associated with an actionable intent, a domain concept or entity, or a sub-aspect of another property. A linkage between an actionable intent node and a property node in the ontology 360 defines how a parameter represented by the property node pertains to the task represented by the actionable intent node.” [0074]

modifying, by a runner interface executed on the computing device, the query object related to the topic based on the characteristic of the user;

{From Applicant’s specification on “runner interface”…

“…In addition, the system includes a runner interface configured to modify the query object based on the characteristic, update the tax return completion graph based on the modified query object, and analyze the updated tax return completion graph to determine whether the updated tax return completion graph is complete.” [0002]

Therefore a “runner interface” is something that can perform various functions.}

Example of procedures for obtaining additional (therefore modifying) information from user (therefore query)…
“In some embodiments, the natural language processor 332 passes the structured query (including any completed parameters) to the task flow processing module 336 ("task flow processor"). The task flow processor 336 is configured to receive the structured query from the natural language processor 332, complete the structured query, if necessary, and perform the actions required to "complete" the user's ultimate request. In some embodiments, the various procedures necessary to complete these tasks are provided in task flow models 354. In some embodiments, the task flow models include procedures for obtaining additional information from the user, and task flows for performing actions associated with the actionable intent.” [0087]

See Runner Interface below.

updating the completion graph based on the modified query object;

Modifying (updating) the ontology (graph)…
“In some embodiments, the ontology 360 includes all the domains (and hence actionable intents) that the digital assistant is capable of understanding and acting upon. In some embodiments, the ontology 360 may be modified, such as by adding or removing entire domains or nodes, or by modifying relationships between the nodes within the ontology 360.” [0078]



    PNG
    media_image3.png
    209
    637
    media_image3.png
    Greyscale



analyzing the updated completion graph to determine whether the updated completion graph is complete,

If necessary (therefore analyzing) to complete the request…
“In some embodiments, the natural language processor 332 passes the structured query (including any completed parameters) to the task flow processing module 336 ("task flow processor"). The task flow processor 336 is configured to receive the structured query from the natural language processor 332, complete the structured query, if necessary, and perform the actions required to "complete" the user's ultimate request. In some embodiments, the various procedures necessary to complete these tasks are provided in task flow models 354. In some embodiments, the task flow models include procedures for obtaining additional information from the user, and task flows for performing actions associated with the actionable intent.” [0087]

mapping a result of the updated completion graph to a natural language statement when the runner interface determines the updated completion graph is complete; and

Natural language processor to complete the users request (therefore mapping a request to the natural language processor…
“In some embodiments, the natural language processor 332 passes the structured query (including any completed parameters) to the task flow processing module 336 ("task flow processor"). The task flow processor 336 is configured to receive the structured query from the natural language processor 332, complete the structured query, if necessary, and perform the actions required to "complete" the user's ultimate request. In some embodiments, the various procedures necessary to complete these tasks are provided in task flow models 354. In some embodiments, the task flow models include procedures for obtaining additional information from the user, and task flows for performing actions associated with the actionable intent.” [0087]  

instructing the user interface to communicate the natural language statement to the user when the runner interface determines the updated completion graph is complete.

Provide answer to user by service processor make a phone call (instructing the interface to communicate to the user)…
“In some embodiments, the task flow processor 336 employs the assistance of a service processing module 338 ("service processor") to complete a task requested in the user input or to provide an informational answer requested in the user input. For example, the service processor 338 can act on behalf of the task flow processor 336 to make a phone call, set a calendar entry, invoke a map search, invoke or interact with other user applications installed on the user device, and invoke or interact with third party services (e.g. a restaurant reservation portal, a social networking website, a banking portal, etc.). In some embodiments, the protocols and application programming interfaces (API) required by each service can be specified by a respective service model among the services models 356. The service processor 338 accesses the appropriate service model for a service and generates requests for the service in accordance with the protocols and APIs required by the service according to the service model.” [0091]

Runner Interface
Gruber et al. teaches software performing various functions (e.g. para. 0057]).  They do not explicitly teach “runner interface.”  However one of ordinary skill in the art would recognize that these are descriptions of functions performed by software are performed by Gruber.

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Gruber et al. with the knowledge available to such an artisan that their modifying functions performed by their software are equivalent to functions performed by runner interface.  This would have been known work in the field of endeavor prompting variations of it in the same field based on use of software implementation to perform functions and would provide predictable results.  Applicant’s disclosure supports this as their “runner interface” is taught in their disclosure by the functions it performs.

Regarding claims 2 and 12
(claim 12)  The method of claim 11, further comprising reformatting the completion graph.

Gruber et al. teaches:
The ontology (completion graph) may be modified (reformatted)…
“In some embodiments, the ontology 360 includes all the domains (and hence actionable intents) that the digital assistant is capable of understanding and acting upon. In some embodiments, the ontology 360 may be modified, such as by adding or removing entire domains or nodes, or by modifying relationships between the nodes within the ontology 360.” [0078]

Regarding claims 3 and 13
(claim 13)  The method of claim 11, further comprising assigning a default value to additional one or more nodes of the completion graph not corresponding to the topic.

Gruber et al. teaches:
Example of set reminder node as a default node…
“…For another example, as shown in FIG. 3C, the ontology 360 may also include a "set reminder" node (i.e., another actionable intent node). Property nodes "date/time" (for the setting the reminder) and "subject" (for the reminder) are each linked to the "set reminder" node. Since the property "date/time" is relevant to both the task of making a restaurant reservation and the task of setting a reminder, the property node "date/time" is linked to both the "restaurant reservation" node and the "set reminder" node in the ontology 360.” [0075]

Regarding claims 4 and 14
(claim 14)  The method of claim 11, further comprising generating the first natural language question based on the first property of the query object related to the topic.

Gruber et al. teaches:
One example of natural language and request (query)...
“Specifically, a digital assistant is capable of accepting a user request at least partially in the form of a natural language command, request, statement, narrative, and/or inquiry. Typically, the user request seeks either an informational answer or performance of a task by the digital assistant. A satisfactory response to the user request is either provision of the requested informational answer, performance of the requested task, or a combination of the two. For example, a user may ask the digital assistant a question, such as "Where am I right now?" Based on the user's current location, the digital assistant may answer, "You are in Central Park near the west gate." The user may also request the performance of a task, for example, "Please invite my friends to my girlfriend's birthday party next week." In response, the digital assistant may acknowledge the request by saying "Yes, right away," and then send a suitable calendar invite on behalf of the user to each of the user' friends listed in the user's electronic address book. There are numerous other ways of interacting with a digital assistant to request information or performance of various tasks. In addition to providing verbal responses and taking programmed actions, the digital assistant can also provide responses in other visual or audio forms, e.g., as text, alerts, music, videos, animations, etc.” [0036]

Regarding claim 5
The system of claim 1, further comprising a user interface configured to communicate the first natural language question to a user and to receive the user input from the user in response to communicating the first natural language question.

Gruber et al. teaches:
From Background section and input from users using natural language processing…
“Just like human personal assistants, digital assistants or virtual assistants can perform requested tasks and provide requested advice, information, or services. An assistant's ability to fulfill a user's request is dependent on the assistant's correct comprehension of the request or instructions. Recent advances in natural language processing have enabled users to interact with digital assistants using natural language, in spoken or textual forms, rather than employing a conventional user interface (e.g., menus or programmed commands). Such digital assistants can interpret the user's input to infer the user's intent; translate the inferred intent into actionable tasks and parameters; execute operations or deploy services to perform the tasks; and produce output that is intelligible to the user. Ideally, the output produced by a digital assistant should fulfill the user's intent expressed during the natural language interaction between the user and the digital assistant.” [0003]

Regarding claims 6 and 15
(claim 15)  The method of claim 11, further comprising analyzing the user input using a natural language construct selected from the group consisting of an equivalent sentence structure, a synonym, and an antonym.

Gruber et al. teaches:
 	Example of synonym uses…
“In some embodiments, each node in the ontology 360 is associated with a set of words and/or phrases that are relevant to the property or actionable intent represented by the node. The respective set of words and/or phrases associated with each node is the so-called "vocabulary" associated with the node. The respective set of words and/or phrases associated with each node can be stored in the vocabulary index 344 in association with the property or actionable intent represented by the node. For example, returning to FIG. 3B, the vocabulary associated with the node for the property of "restaurant" may include words such as "food," "drinks," "cuisine," "hungry," "eat," "pizza," "fast food," "meal," and so on. For another example, the vocabulary associated with the node for the actionable intent of "initiate a phone call" may include words and phrases such as "call," "phone," "dial," "ring," "call this number," "make a call to," and so on. The vocabulary index 344 optionally includes words and phrases in different languages.” [0080]

Example of input (request) from a user…
“The natural language processor 332 receives the token sequence (e.g., a text string) from the speech-to-text processing module 330, and determines what nodes are implicated by the words in the token sequence. In some embodiments, if a word or phrase in the token sequence is found to be associated with one or more nodes in the ontology 360 (via the vocabulary index 344), the word or phrase will "trigger" or "activate" those nodes. Based on the quantity and/or relative importance of the activated nodes, the natural language processor 332 will select one of the actionable intents as the task that the user intended the digital assistant to perform. In some embodiments, the domain that has the most "triggered" nodes is selected. In some embodiments, the domain having the highest confidence value (e.g., based on the relative importance of its various triggered nodes) is selected. In some embodiments, the domain is selected based on a combination of the number and the importance of the triggered nodes. In some embodiments, additional factors are considered in selecting the node as well, such as whether the digital assistant has previously correctly interpreted a similar request from a user.” [0081]

Regarding claim 7
The system of claim 6, wherein the natural language analysis engine is configured to analyze the user input using the natural language construct.

Gruber et al. teaches:
Correctly interpreted (analyze) user request (input)…
“The natural language processor 332 receives the token sequence (e.g., a text string) from the speech-to-text processing module 330, and determines what nodes are implicated by the words in the token sequence. In some embodiments, if a word or phrase in the token sequence is found to be associated with one or more nodes in the ontology 360 (via the vocabulary index 344), the word or phrase will "trigger" or "activate" those nodes. Based on the quantity and/or relative importance of the activated nodes, the natural language processor 332 will select one of the actionable intents as the task that the user intended the digital assistant to perform. In some embodiments, the domain that has the most "triggered" nodes is selected. In some embodiments, the domain having the highest confidence value (e.g., based on the relative importance of its various triggered nodes) is selected. In some embodiments, the domain is selected based on a combination of the number and the importance of the triggered nodes. In some embodiments, additional factors are considered in selecting the node as well, such as whether the digital assistant has previously correctly interpreted a similar request from a user.” [0081]

Regarding claims 8 and 16
(claim 16)  The method of claim 11, further comprising analyzing the updated completion graph to determine whether the updated completion graph is complete in response to identifying the characteristic that maps to the first property of the query object related to the topic.

Gruber et al. teaches:
Example of update and adding new vocabulary…
“In some embodiments, the crowd-sourced information is used to update the vocabulary database 344 used in natural language processing. For example, when the failure involved a failure to recognize certain words which were then later associated by the crowd-sourcing process with nodes in the ontology, as described in earlier parts of the specification, the new vocabulary is optionally added to vocabulary database 344 and indexed by nodes in ontology 360 so that on subsequent requests the assistant can correctly infer the intent based on the new vocabulary.” [0188]

Regarding claims 9 and 17
(claim 17)  The method of claim 11, further comprising:
generating a second property of the query object related to the topic based on the node; and

Gruber et al. teaches:
Perform additional actions (generating a second property of the query object)…
“In some embodiments, the natural language processor 332 passes the structured query (including any completed parameters) to the task flow processing module 336 ("task flow processor"). The task flow processor 336 is configured to receive the structured query from the natural language processor 332, complete the structured query, if necessary, and perform the actions required to "complete" the user's ultimate request. In some embodiments, the various procedures necessary to complete these tasks are provided in task flow models 354. In some embodiments, the task flow models include procedures for obtaining additional information from the user, and task flows for performing actions associated with the actionable intent.” [0087]  

mapping the second property of the query object related to the topic to a second natural language question when it is determined that the updated completion graph is incomplete.

Natural language processor to complete the users request (therefore mapping a request to the natural language processor)…
“In some embodiments, the natural language processor 332 passes the structured query (including any completed parameters) to the task flow processing module 336 ("task flow processor"). The task flow processor 336 is configured to receive the structured query from the natural language processor 332, complete the structured query, if necessary, and perform the actions required to "complete" the user's ultimate request. In some embodiments, the various procedures necessary to complete these tasks are provided in task flow models 354. In some embodiments, the task flow models include procedures for obtaining additional information from the user, and task flows for performing actions associated with the actionable intent.” [0087]  

Regarding claims 10 and 18
(claim 18)  The method of claim 17, further comprising communicating the second natural language question to the user when it is determined that the updated completion graph is incomplete.

Gruber et al. teaches:
If necessary (therefore analyzing) to complete the request…
“In some embodiments, the natural language processor 332 passes the structured query (including any completed parameters) to the task flow processing module 336 ("task flow processor"). The task flow processor 336 is configured to receive the structured query from the natural language processor 332, complete the structured query, if necessary, and perform the actions required to "complete" the user's ultimate request. In some embodiments, the various procedures necessary to complete these tasks are provided in task flow models 354. In some embodiments, the task flow models include procedures for obtaining additional information from the user, and task flows for performing actions associated with the actionable intent.” [0087]



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The below teach at least natural language and query:
US-20170091612; US-8346563-B1; US-9280610-B2; CN-103686723-A; CN-105453026-A; KR-20130027811-A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693